Citation Nr: 0122453	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  94-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right testicular lesion.

2.  Entitlement to a compensable initial evaluation for an 
adjustment disorder with depressed mood.

3.  Entitlement to a compensable initial evaluation for 
residuals of a repaired left knee anterior cruciate ligament.

ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO), which denied service connection for 
a right testicular lesion, and which granted service 
connection for an adjustment disorder with depressed mood, 
for sinusitis and for residuals of a repaired left knee 
anterior cruciate ligament, all rated as noncompensably 
disabling.  In April 1996, the Board denied the claim 
pertaining to evaluation of sinusitis.  Therefore, that issue 
is no longer on appeal.

The veteran appealed the RO's decision to the Board, which 
remanded the case to the RO in April 1996 and April 2000 for 
further development.  After completion of the requested 
development to the extent possible and continued denial of 
the veteran's claims the RO returned the case to the Board 
for further appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The evidence does not demonstrate a causal link between a 
right testicular lesion and the veteran's service.

3.  The veteran's service-connected adjustment disorder with 
depressed mood is asymptomatic and presents virtually no 
social or occupational impairment.

4.  The veteran's service-connected residuals of a repaired 
left knee anterior cruciate ligament are manifested by a 
normal, asymptomatic left knee without even slight recurrent 
left knee subluxation or lateral instability.



CONCLUSIONS OF LAW

1.  The veteran's a right testicular lesion was not incurred 
in or aggravated by service.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).

2.  The initial noncompensable rating assigned for adjustment 
disorder with depressed mood is appropriate and criteria for 
assignment of a compensable rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.130, 4.132, Diagnostic Codes 9405, 9400 (1993 & 2000).

3.  The initial noncompensable rating assigned for residuals 
of a repaired left knee anterior cruciate ligament is 
appropriate and criteria for assignment of a compensable 
rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5257 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO improperly denied his claim 
of entitlement to service connection for a right testicular 
lesion because he incurred the disorder during service.  The 
veteran asserts entitlement to a compensable evaluation for a 
service-connected adjustment disorder with depressed mood and 
for residuals of a repaired left knee anterior cruciate 
ligament, because the disorders are more disabling than 
contemplated by the current noncompensable disability 
ratings.

Procedurally, the appeal on these issues is developed fully 
and ready for Board adjudication.  The RO has verified the 
veteran's period of service; there is no issue as to the 
substantial completeness of the veteran's application for VA 
benefits; the veteran has undergone VA examination pursuant 
to the application; the RO has requested and associated with 
the claims file all available service and postservice medical 
records pertinent to this appeal, and other records, if any, 
which the veteran identified as pertinent to the claim; VA is 
unaware of other unrequested records pertinent to this 
appeal, and; the evidence is sufficient to permit the Board 
to proceed with appellate review.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
(2000) (VCAA); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

The record shows that although the veteran submitted private 
and other medical records and underwent VA examination in 
connection with his original service connection claims in 
July 1992, he also failed to report for other VA 
examinations.  For example, the veteran canceled without 
rescheduling an October 1996 examination which the RO 
scheduled for him pursuant to a Board remand earlier that 
year.  The veteran failed to appear for VA examination 
scheduled in March 1998 and May 1999.  By letter dated in 
July 1999, the veteran's representative noted his readiness 
to report for rescheduled examinations and explained earlier 
failure to report as due to scheduling conflicts with reserve 
duty and travel inconvenience.  The veteran again failed to 
report for VA examinations in August 1999.  In a letter dated 
in December 1999, the veteran's representative informed the 
RO as follows:

The veteran has failed twice to report 
for VA examination in response to BVA 
[Board] remand.  I have contacted him a 
number of times since July [1999] and 
have explained the need for the 
examination if his appeal is to be 
successful.

It appears the case will have to be 
returned to BVA without the examination.

Subsequent to a second Board remand in April 2000, the RO 
provided the veteran with a letter in July 2000 offering a 
rescheduled examination in connection with this appeal.  The 
veteran either canceled or failed to appear for a confirmed 
August 2000 VA examination appointment.  In January 2001, the 
RO tried unsuccessfully to contact the veteran by phone, and 
the veteran failed to respond to a January 2001 letter in 
which the RO again offered to provide a VA examination.  In 
consideration of the foregoing, because all of the issues on 
appeal pertain to the veteran's original compensation claim, 
the Board is constrained to limit its review to the evidence 
already of record.  See 38 C.F.R. § 3.655 (2000).

Service connection claim

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  Generally, service connection 
requires the following:  medical evidence of a current 
disability; medical, or in appropriate cases, lay evidence of 
an in-service disorder, and; medical evidence of a causal 
connection or nexus between the in-service and the current 
disorders.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also is available under several other 
analyses.  If a chronic disorder is shown in service or 
during an applicable presumptive period, subsequent 
manifestations of the same disorder at a later time, however 
remote, may be service connected unless clearly attributable 
to an intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  Id.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
Under any of these analyses, when the evidence supports the 
claim or is in relative equipoise the veteran prevails.  
However, service connection is not appropriate where the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).

In this case, the veteran's service medical records (SMRs) 
reveal that he was diagnosed with and treated for a right 
hydrocele during service.  Although the report of the 
veteran's enlistment examination discloses no evidence of a 
hydrocele, SMRs from April 1988 note the veteran's report of 
having had a right scrotal mass since childhood due to a 
straddle injury.

There is no medical evidence confirming that the veteran 
currently has a right hydrocele.  A VA physician who examined 
the veteran in July 1992, several months after his separation 
from service, found a soft, hygromatous-feeling lesion in the 
right scrotum.  The physician opined that the lesion probably 
did not constitute a hydrocele because it did not 
transilluminate.  Other postservice medical evidence 
pertaining to the veteran's right groin includes private 
hospital records of a right inguinal hernia repair in April, 
1993, and an accompanying private doctor's statement dated in 
May 1993.  The VA physician who examined the veteran in 
August 1993 noted that the hernia operation had been 
successful and that the veteran had no residuals of a right 
hydrocele.

The veteran contends that the right hydrocele was improperly 
diagnosed during service and that the testicular lesion 
identified by the VA physician in July 1992 was the same 
disorder which first appeared during service.  Therefore, he 
avers that he is entitled to service connection for this 
disorder.  The veteran also states that a childhood straddle 
injury on the left side had nothing to do with the right side 
disorder he experienced during service.  However, except for 
the veteran's own statements, there is no evidence linking a 
right testicular lesion to active service.  The veteran's 
statements alone cannot constitute competent evidence of the 
required causal linkage.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Grottveit v. Derwinski, 5 Vet. App. 
91, 93 (1993) (holding that lay persons are not competent to 
offer medical opinions).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a right testicular 
lesion and that the benefit of the doubt rule is 
inapplicable.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2000); VCAA; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evaluation claims

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000). 
Evaluation of a disability entails matching a veteran's 
demonstrated symptomatology to criteria provided by the 
appropriate DC, then assigning the most closely corresponding 
rating.  38 C.F.R. § 4.7.  In a claim involving a rating 
assigned contemporaneously to a grant of service connection, 
the facts of a particular case may require assignment of 
separate disability ratings for separate time periods.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Adjustment disorder with depressed mood

The veteran was service connected for adjustment disorder 
with depressed mood by an April 1993 rating decision which 
also assigned a noncompensable disability rating pursuant to 
DC 9405.

Revised schedular rating criteria for psychiatric 
disabilities have been in effect since November 7, 1996.  
Where a provision of law or regulation changes after a claim 
is filed or reopened but before the conclusion of the 
administrative or judicial appeal process VA must apply the 
provision most favorable to the veteran to adjudication of 
the claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board considers the veteran's claim 
here under both the former and current rating provisions.

Under the current criteria, 38 C.F.R. § 4.130, DC 9400, 
generalized anxiety disorder is evaluated as follows for the 
10 and 30 percent ratings, respectively:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Under the former criteria, 38 C.F.R. § 4.132, DC 9405, 
adjustment disorder with depressed mood is evaluated as 
follows for the 10, and 30 percent ratings, respectively:

Less than criteria for 30 percent, with 
emotional tension or other evidence of 
anxiety productive of mild social or 
industrial impairment [10 percent].

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment 
[30 percent].

Although there is no medical evidence confirming that the 
veteran sought or received treatment for or was diagnosed 
with a mental disorder in service, about a month after 
separation from service he sought both private and VA 
treatment for anxiety and depression.  The record includes a 
May 1992 private diagnosis for anxiety and depression and a 
June 1992 VA diagnosis for adjustment disorder with mixed 
emotional features.  VA treatment records from October 1992 
include a Global Assessment of Functioning (GAF) score of 80.  
The veteran informed the VA physician who examined him in 
March 1993 that he had once visited a psychiatrist during 
service for marital problems but received no treatment.  The 
examiner opined that the veteran appeared to have overreacted 
to several stressors in his life.  The examiner found no 
evidence of either social or occupational impairment due to a 
psychiatric disorder and assigned a current GAF score of 90.  
A VA physician who provided a general medical examination in 
August 1993 found no psychiatric or personality 
abnormalities.

The Board finds that the record presents no evidence 
supporting a compensable evaluation under either the current 
of former criteria applicable to evaluating the veteran's 
mental disorder.  The disorder is asymptomatic and presents 
virtually no social or occupational impairment.  This 
conclusion is consistent with the  GAF scores of 80 and 90, 
which denote, at worst, transient and expectable reactions to 
psychosocial stressors resulting in no more than slight 
impairment in social and occupational functioning.  See 
American Psychiatric Association:  Diagnostic and Statistical 
Manual for Mental Disorders (Fourth Ed. 1994), adopted by the 
VA at 38 C.F.R. §§ 4.125 and 4.126.

Residuals of a repaired left knee anterior cruciate ligament

The veteran was service connected for residuals of a repaired 
left knee anterior cruciate ligament by an April 1993 rating 
decision which also assigned a noncompensable disability 
rating pursuant to DC 5257.  Under 38 C.F.R. § 4.71a, DC 5257 
(2000), a 30 percent rating is warranted for a knee 
impairment characterized by severe recurrent subluxation or 
lateral instability; a 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability and; a 
10 percent rating is warranted for slight recurrent 
subluxation or lateral instability.

SMRs confirm that during service the veteran underwent a left 
knee arthroscopy, partial medial meniscectomy for a posterior 
horn tear of the medial meniscus and an ultra-articular 
cruciate ligament reconstruction.

Medical evidence since the veteran's separation from service 
documents minimal confirmed knee symptomatology.  The VA 
physician who examined the veteran in July 1992 noted that 
his June 1991 surgery was "done with excellent results and 
no residual" except a well-healed midline scar over the left 
knee.  The diagnosis was status post anterior cruciate 
ligament repair on the left knee which was currently normal.  
During an August 1993 VA examination the veteran reported 
sharp, throbbing left knee pain upon overexertion and some 
snapping upon left knee motion.  Findings included absence of 
left knee symptomatology including instability.  The 
diagnosis was history of left knee injury with anterior 
cruciate ligament tear reconstruction and a normal knee.  The 
Board finds that because there is no medical evidence 
whatsoever of even slight recurrent left knee subluxation or 
lateral instability, or of other symptomatology, there is no 
support for a compensable evaluation for a left knee disorder 
under the only applicable DC.

Conclusion

Except for the veteran's own statements, there is no evidence 
showing symptomatology sufficient to meet criteria for 
compensable disability ratings for a service-connected 
adjustment disorder with depressed mood or for residuals of a 
repaired left knee anterior cruciate ligament.  However, the 
veteran's statements alone cannot constitute competent 
evidence of the required symptomatology.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95 (1992); Grottveit v. 
Derwinski, 5 Vet. App. at 93.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to compensable ratings for an adjustment 
disorder with depressed mood and for residuals of a repaired 
left knee anterior cruciate ligament, and that the benefit of 
the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2000); VCAA; Gilbert v. Derwinski, 1 Vet. 
App. at 55.

In addition to consideration of the veteran's claims under 
38 C.F.R., Parts 3 and 4, as discussed, the Board also 
reviewed the record to determine whether extra-schedular 
consideration is appropriate.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-593 (1991).  The evidence, however, does 
not show the veteran's disabilities to be so exceptional or 
unusual--with marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria--
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for a right testicular lesion is denied.

A compensable rating for adjustment disorder with depressed 
mood is denied.

A compensable rating for residuals of a repaired left knee 
anterior cruciate ligament is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

